               Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 1 of 30



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                          )
FINCO SERVICES, INC.,                     )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  ) Case No. 1:19-cv-9410
                                          )
FACEBOOK, INC., CALIBRA, INC., JLV, LLC, ) COMPLAINT
and CHARACTER SF, LLC,                    )
                                          ) JURY TRIAL DEMANDED
                  Defendants.             )
__________________________________________)

          Plaintiff Finco Services, Inc. brings this Complaint against defendants Facebook, Inc.,

Calibra, Inc., JLV, LLC, and Character SF, LLC (together, “Defendants”), and alleges, on

knowledge as to its own actions, and otherwise upon information and belief, as follows:


                                   PRELIMINARY STATEMENT

          1.       This is an action for trademark infringement, unfair competition, and false

designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), and for

related state law claims, all arising from the Defendants’ unauthorized use of Plaintiff’s

trademarks and service marks in connection with the marketing, advertising, and promotion of

the planned launch of the “Calibra” digital wallet and related financial services.

          2.       Plaintiff seeks preliminary and permanent injunctive relief as well as monetary

relief.

                                           JURISDICTION

          3.       This Court has jurisdiction over this action pursuant to 15 U.S.C. § 1121, 28

U.S.C. §§ 1331 and 1338(a) and (b), and pursuant to the principles of supplemental jurisdiction

under 28 U.S.C. § 1367.
             Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 2 of 30



                                               VENUE

        4.       Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because a Defendant

resides in the district and all Defendants reside in or are subject to personal jurisdiction in this

district, and under § 1391(b)(2) because a substantial part of the events or omissions giving rise

to the claim occurred in this district and a substantial part of property that is the subject of the

action is situated in this district.

                                              PARTIES

        5.       Plaintiff Finco Services, Inc. is a corporation operating under the name Current

(“Current”). It is incorporated in the State of Delaware and has its principal place of business in

New York, New York. Current provides online and mobile banking services via a mobile

application or “app.”

        6.       Defendant Facebook, Inc. (“Facebook”) is a Delaware corporation with its

principal place of business in Menlo Park, California, and an office in New York City, New

York.

        7.       Defendant Calibra, Inc. (“Calibra”) is a Delaware corporation with its principal

place of business in Menlo Park, California, and an office in New York City, New York. Calibra

is a subsidiary of Facebook, which plans on launching a digital wallet for the Libra

cryptocurrency sometime in 2020.

        8.       Defendant JLV, LLC (“JLV”) is a Delaware limited liability company with its

principal place of business in Menlo Park, California. JLV is a subsidiary of Facebook and, upon

information and belief, is the entity that owns the intellectual property, including the infringing

trademarks and service marks, related to Calibra.




                                                   2
            Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 3 of 30



       9.       Defendant Character SF, LLC (“Character”) is a California limited liability

company with offices in San Francisco, California and Brooklyn, New York. Character is a

branding and design agency.

                                   STATEMENT OF FACTS

A.     Current and its CURRENT Design Marks

       10.      Founded in 2015 by Stuart Sopp, Current provides online banking and financial

services, including the electronic transfer of money, via a mobile app.

       11.      In 2016, Current paid Character to create a branding strategy and identity for the

company.

       12.      As part of this branding strategy and identity, Character created certain logo

designs for Current to use in connection with its banking services and mobile app.

       13.      As a branding agency, Character knew and understood that the purpose of the

logo designs was to assist Current in creating a brand identity, and to act as trademarks and

service marks that identify Current as the exclusive source of origin of the Current banking

services and app.

       14.      Upon information and belief, one of the logo designs created by Character for

Current, and which has been in use by Current since at least as early as 2016, appears below (the

“CURRENT Logo”):




       15.      Upon information and belief, Character also created design iterations

incorporating the CURRENT Logo, including, but not limited to, the images below, which


                                                 3
            Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 4 of 30



Current has used at various times as an icon in connection with its mobile app and in connection

with providing online banking services, among other related uses in commerce (the “CURRENT

Icon”):




          16.   The CURRENT Icon on the left is used in connection with Current’s app offered

to consumers using Android devices via the Google Play Store, and the CURRENT Icon on the

right is used in connection with Current’s app offered to consumers using Apple devices via the

Apple App Store.

          17.   Current owns a use-based application to register the CURRENT Logo (without

claiming color) in the U.S. Patent and Trademark Office (“USPTO”) in connection with, among

other things, banking services in Class 36, downloadable software for enabling the electronic

transfer of money between users in Class 9, and providing the use of online non-downloadable

software for enabling processing of electronic funds transfer, electronic check, and electronic

mobile and online payments in Class 42. (Application Serial No. 88,490,176; see also

Application Serial No. 88,489,765 (use-based application to register the CURRENT word mark

combined with the CURRENT Logo).)

          18.   Current is also the owner of an intent-to-use application to register the CURRENT

Logo (without claiming color) in the USPTO in connection with a mobile computer software

application used for enabling cryptocurrency-based transactions in Class 9 and SaaS services




                                                 4
            Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 5 of 30



used for enabling cryptocurrency-based transactions in Class 42. (Application Serial No.

88,489,824.)

       19.      Current has used the CURRENT Logo and CURRENT Icon design marks

(together, the “CURRENT Marks”) in commerce throughout the United States continuously

since at least as early as August 25, 2016 in connection with the offering for sale, sale,

marketing, advertising, and promotion of Current’s online and mobile banking and financial

services.

       20.      For example, Current uses the CURRENT Marks in connection with its mobile

App in the Google Play Store and the Apple App Store, as well as on mobile devices:




       21.      Current brands its debit cards with the CURRENT Marks, such as the below

example:




                                                  5
          Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 6 of 30




       22.     Current uses the CURRENT Marks on its website located at https://current.com.

       23.     As a result of its widespread, continuous, and exclusive use of the CURRENT

Marks to identify its downloadable app and related banking and financial services and Current as

the source of origin for that app and those services, consumers have come to recognize and

associate the CURRENT Marks with Current. Current owns valid and subsisting trademark

rights and has acquired substantial consumer goodwill in and to the CURRENT Marks.

       24.     The CURRENT Marks are distinctive to both the consuming public and the

financial service industry.

       25.     Current has expended substantial time, money, and resources marketing,

advertising, and promoting its banking services offered under the CURRENT Marks including

through the use of social media and influencers as well as online, radio, TV, and print.

       26.     Current offers and sells its banking services under the CURRENT Marks to the

general public, as well as more specifically to teens and their parents to assist with seamless

family banking.

       27.     Current’s financial and banking services are of high quality and have received

significant unsolicited coverage in various media, including CNBC, USA Today, and

TechCrunch.




                                                 6
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 7 of 30



        28.     As a result of Current’s expenditures and efforts, the CURRENT Marks have

come to signify the high quality of the financial services designated by the CURRENT Marks,

and have acquired incalculable distinction, reputation, and goodwill belonging exclusively to

Current.

B.      Defendants’ Unlawful Activities

        29.     On June 18, 2019, Facebook announced that it had formed a subsidiary named

Calibra, which will provide a digital wallet under the name “Calibra” for a new cryptocurrency

named “Libra.” The digital wallet will be offered via a mobile app that consumers can use to

save, send, and spend money using the Libra cryptocurrency. Businesses can use Calibra to

seamlessly accept payments from customers in person and online.

        30.     Upon information and belief, Defendants Calibra, Facebook, and/or JLV

(collectively the “Calibra Defendants”) hired Defendant Character to create a branding identity

for the Calibra digital wallet.

        31.     Upon information and belief, Character created the below logo design for use in

connection with the Calibra digital wallet (the “Infringing Mark”):




        32.     Because Current had previously engaged Character to, among other things, design

the CURRENT Marks and upon information and belief, at the time Character designed the




                                                7
          Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 8 of 30



Infringing Mark, Character had full knowledge of the CURRENT Marks, and that Current was

providing mobile financial services nationwide under the CURRENT Marks.

       33.     Upon information and belief, at the time Character designed the Infringing Mark,

Character was aware of the digital wallet banking services the Calibra Defendants were

intending to promote and sell under the Infringing Mark.

       34.     Upon information and belief, Character failed to inform the Calibra Defendants

that it was providing them with a logo design nearly identical to the logo design Character had

previously created for Current for use in connection with nearly identical banking services.

       35.     The Calibra Defendants adopted the Infringing Mark and, since June 2019 (when

Calibra and Facebook announced their plans to launch the Calibra digital wallet sometime in

2020), the Calibra Defendants have used the Infringing Mark to advertise and promote the

Calibra digital wallet and the services it will provide.

       36.     As shown below, the Infringing Mark adopted and used by the Calibra

Defendants is not only confusingly similar to, but virtually identical to the CURRENT Marks.




       37.     Upon information and belief, the Calibra Defendants have been engaged in the

advertising, marketing, and promotion of the digital wallet’s banking and financial services

under the Infringing Mark throughout the United States through the same marketing channels as



                                                  8
         Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 9 of 30



Current uses to market its banking services; namely, on the Internet via its website (located at

https://calibra.com) and through social media.

       38.     Upon information and belief, the digital wallet’s banking and financial services

offered by the Calibra Defendants under the Infringing Mark have received substantial press

coverage, including from CNN, Fox, CNBC, Reuters, BBC, and Yahoo! Finance.

       39.     Upon information and belief, the Calibra services advertised, marketed, and

promoted under the Infringing Mark by the Calibra Defendants are closely related to those

provided by Current because they also involve financial services in Class 36, downloadable

software for payment transactions and electronic funds transfers in Class 9, and non-

downloadable software as a service for electronic payments and for transferring funds to and

from others in Class 42.

       40.     Upon information and belief, the Calibra Defendants intend to provide, offer for

sale, and sell the Calibra goods and services under the Infringing Mark through the same trade

channels as Current’s services are provided, offered for sale, and sold; namely, to the general

public online and through the mobile app stores.

       41.     Current first became aware of the Infringing Mark in June 2019 when Facebook

announced the planned launch of the Calibra digital wallet.

       42.     On July 23, 2019, Current’s counsel sent a letter to Defendant Calibra objecting to

its use of the Infringing Mark.

       43.     Current received no response to the July 23, 2019 letter.

       44.     On August 2, 2019, Current’s counsel sent a letter to the General Counsel of

Facebook, again objecting to Calibra’s use of the Infringing Mark.




                                                 9
         Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 10 of 30



       45.     On August 12, 2019, counsel for Calibra responded by letter stating it was

looking into the matter.

       46.     Since August 14, 2019, Current’s counsel and Calibra’s counsel have exchanged

email correspondence and participated in at least one telephone call in an attempt to discuss a

mutually acceptable resolution of this matter.

       47.     To date, these efforts have not been fruitful, and Current has received no response

or evidence indicating that the Calibra Defendants will comply with Current’s demand that they

cease using the Infringing Mark.

       48.     Defendants’ infringing acts as alleged in this complaint have caused and are likely

to cause confusion, mistake, and deception among the relevant consuming public as to the source

of the Calibra digital wallet and have deceived and are likely to deceive the relevant consuming

public into believing, mistakenly, that the Calibra digital wallet app and Current’s mobile

banking services app, and the respective banking and financial services that may be performed

through each app, originate from the same source.

       49.     Defendants’ infringing acts as alleged in this complaint have deceived and are

likely to deceive the relevant consuming public into believing, mistakenly, that the Calibra

digital wallet app and related banking and financial services are somehow associated or affiliated

with Current, or that they are sponsored or authorized by Current.

       50.     Defendants’ infringing acts as alleged in this complaint have deceived and are

likely to deceive the relevant consuming public into believing, mistakenly, that Current’s online

and mobile banking app and related banking and financial services are somehow associated or

affiliated with Calibra, or that they are sponsored or authorized by Calibra.




                                                 10
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 11 of 30



          51.   Upon information and belief, the Calibra Defendants’ continued use of the

Infringing Mark despite actual notice of Current’s prior intellectual property rights is willful,

with the deliberate intent to trade on the goodwill of the CURRENT Marks and cause confusion

and deception in the marketplace.

          52.   Upon information and belief, Defendant Character’s acts were willful with the

deliberate intent to provide the Calibra Defendants with a branding identity that Character knew

it had previously sold to Current, enabling the Calibra Defendants to infringe the CURRENT

Marks.

          53.   Defendants’ acts are causing, and unless restrained, will continue to cause damage

and immediate irreparable harm to Current and to its valuable reputation and goodwill with the

consuming public for which Current has no adequate remedy at law.

                                           COUNT ONE

  FEDERAL TRADEMARK INFRINGEMENT IN VIOLATION OF 15 U.S.C. § 1125(a)
                   (Against the Calibra Defendants)

          54.   Current repeats and realleges each of the foregoing paragraphs as if fully set forth

herein.

          55.   Without Current’s consent, the Calibra Defendants have used and continue to use

in commerce the Infringing Mark in connection with the advertising and promotion of the

Calibra Defendants’ products and services.

          56.   These uses of the Infringing Mark have caused and are likely to cause confusion,

mistake, and deception as to the affiliation, connection, or association with, or sponsorship or

approval by, Current.




                                                 11
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 12 of 30



          57.   Upon information and belief, the Calibra Defendants’ conduct as alleged herein is

willful, as they have continued to use the Infringing Mark despite receiving several cease-and-

desist letters from Current and being aware of Current’s rights to the CURRENT Marks.

          58.   Upon information and belief, the Calibra Defendants’ conduct is intended to and

is likely to cause confusion, mistake, or deception as to the affiliation, connection, or association

of the Calibra Defendants with Current.

          59.   The Calibra Defendants’ conduct constitutes trademark infringement in violation

of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

          60.   The Calibra Defendants’ conduct is causing immediate and irreparable harm and

injury to Current, and to its goodwill and reputation, and will continue to both damage Current

and confuse the public unless enjoined by this court. Current has no adequate remedy at law for

this irreparable harm.

          61.   Current is entitled to, among other relief, injunctive relief and an award of actual

damages, the Calibra Defendants’ profits, enhanced damages and profits, reasonable attorneys’

fees, and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116,

1117, together with prejudgment and post-judgment interest.

                                          COUNT TWO

    FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF ORIGIN
                     (Against the Calibra Defendants)

          62.   Current repeats and realleges each of the foregoing paragraphs as if fully set forth

herein.

          63.   Without Current’s consent, the Calibra Defendants have used and continue to use

in commerce the Infringing Mark in connection with the advertising and promotion of the

Calibra Defendants’ products and services.

                                                 12
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 13 of 30



       64.     This use of the Infringing Mark has caused and is likely to cause confusion,

mistake, and deception as to the affiliation, connection, or association with, or sponsorship or

approval by, Current.

       65.     Upon information and belief, the Calibra Defendants’ conduct as alleged herein is

willful, as they have continued to use the Infringing Mark despite receiving several cease-and-

desist letters from Current and being aware of Current’s rights to the CURRENT Marks.

       66.     Upon information and belief, the Calibra Defendants’ conduct is intended to and

is likely to cause confusion, mistake, or deception as to the affiliation, connection, or association

of the Calibra Defendants with Current.

       67.     The Calibra Defendants’ conduct as alleged herein constitutes unfair competition

and false designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a).

       68.     The Calibra Defendants’ conduct is causing immediate and irreparable harm and

injury to Current, and to its goodwill and reputation, and will continue to both damage Current

and confuse the public unless enjoined by this court. Current has no adequate remedy at law for

this irreparable harm.

       69.     Current is entitled to, among other relief, injunctive relief and an award of actual

damages, the Calibra Defendants’ profits, enhanced damages and profits, reasonable attorneys’

fees, and costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116,

1117, together with prejudgment and post-judgment interest.




                                                 13
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 14 of 30



                                         COUNT THREE

  COMMON LAW TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                  (Against the Calibra Defendants)

          70.   Current repeats and realleges each of the foregoing paragraphs as if fully set forth

herein.

          71.   Current owns common law rights in the CURRENT Marks through the extensive,

continuous, and exclusive use of those marks in the United States.

          72.   The Calibra Defendants have knowledge of Current’s superior rights in the

CURRENT Marks.

          73.   The Calibra Defendants have used and continue to use the Infringing Mark in

connection with the advertising, promotion, and sale of their products and services without

Current’s authorization.

          74.   Through their unauthorized conduct, the Calibra Defendants have unfairly

appropriated or exploited the special qualities associated with the CURRENT Marks, resulting in

the misappropriation of a commercial advantage belonging to Current.

          75.   The Calibra Defendants’ unauthorized use of the Infringing Marks has caused and

is likely to cause confusion, mistake, and deception as to their affiliation, connection, association

with, or sponsorship or approval by Current, in violation of New York or other applicable state

common law.

          76.   The Calibra Defendants’ unauthorized use of the Infringing Mark has caused and

is likely to cause confusion, mistake, and deception as to whether Current is the source of the

Calibra digital wallet, or whether the Calibra digital wallet is endorsed or sponsored by, or

otherwise associated or affiliated with, Current, in violation of common law.




                                                 14
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 15 of 30



          77.   As a result of the Calibra Defendants’ unlawful conduct, Current has suffered and

is likely to continue to suffer damages, and the Calibra Defendants have obtained profits and/or

unjust enrichment.

          78.   Unless the Calibra Defendants are permanently enjoined from their wrongful

conduct, Current will continue to suffer irreparable injury for which it has no adequate remedy at

law.

          79.   Current is entitled to, among other relief, injunctive relief, an award of actual

damages, the Calibra Defendants’ profits, and enhanced damages and profits and, together with

prejudgment and post-judgment interest.

                                          COUNT FOUR

VICARIOUS TRADEMARK INFRINGEMENT IN VIOLATION OF 15 U.S.C. § 1125(a)
                   (Against Defendant Facebook)

          80.   Current repeats and realleges each of the foregoing paragraphs as if fully set forth

herein.

          81.   As previously alleged, the Calibra Defendants, including Calibra and JLV, have

engaged in direct trademark infringement by infringing upon the CURRENT Marks through their

use of the Infringing Mark.

          82.   On information and belief, Calibra and JLV are both subsidiaries of, and are

wholly owned and controlled by, Facebook.

          83.   On information and belief, Facebook exercises control over Calibra and JLV at all

times, including, among other things, in regard to the selection, use, and marketing of the

Infringing Mark, defining the nature of Calibra’s business, JLV’s holding of the Infringing Mark,

and JLV’s providing Calibra with the Infringing Mark for use in commerce.



                                                  15
         Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 16 of 30



       84.     Facebook’s actions have made it a co-participant in Calibra and JLV’s

infringement of the CURRENT Marks.

       85.     On information and belief, Calibra’s use of the Infringing Mark is at the direction

of Facebook, is within Calibra’s scope of authority as an agent, and has been ratified by

Facebook through continued use and marketing of the Infringing Mark by both Calibra and by

Facebook.

       86.     Facebook’s actions have caused and are likely to cause confusion, mistake, or

deception as to the affiliation, connection, or association of the Calibra Defendants with Current.

       87.     Further, the infringement of the CURRENT Marks is causing immediate and

irreparable harm and injury to Current, and to its goodwill and reputation, and will continue to

both damage Current and confuse the public unless enjoined by this court. Current has no

adequate remedy at law for this irreparable harm.

       88.     Facebook’s conduct as alleged herein constitutes vicarious trademark

infringement and unfair competition in violation of Section 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a).

       89.     Upon information and belief, Facebook’s conduct as alleged herein is willful

because Facebook has continued to allow the Calibra Defendants to use the Infringing Mark

despite receiving several cease-and-desist letters from Current and being aware of Current’s prior

rights to the CURRENT Marks.

       90.     Current is entitled to, among other relief, injunctive relief and an award of actual

damages, Facebook’s profits, enhanced damages and profits, reasonable attorneys’ fees, and

costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

together with prejudgment and post-judgment interest.



                                                16
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 17 of 30



                                          COUNT FIVE

                     VICARIOUS FEDERAL UNFAIR COMPETITION
                        AND FALSE DESIGNATION OF ORIGIN
                             (Against Defendant Facebook)

          91.   Current repeats and realleges each of the foregoing paragraphs as if fully set forth

herein.

          92.   As previously alleged, the Calibra Defendants, including Calibra and JLV, have

engaged in direct trademark infringement by infringing upon the CURRENT Marks through their

use of the Infringing Mark.

          93.   Calibra and JLV are both subsidiaries of, and are owned and controlled by,

Facebook.

          94.   Facebook exercised control over Calibra and JLV at all times, including, among

other things, in regard to the selection, use, and marketing of the Infringing Mark, the nature of

Calibra’s business, JLV’s holding of the Infringing Mark, and JLV’s providing Calibra with the

Infringing Mark for use in commerce.

          95.   Facebook’s actions have made it a co-participant in Calibra and JLV’s

infringement of the CURRENT Marks.

          96.   Facebook’s actions have caused and are likely to cause confusion, mistake, or

deception as to the affiliation, connection, or association of the Calibra Defendants with Current.

          97.   Further, the infringement of the CURRENT Marks is causing immediate and

irreparable harm and injury to Current, and to its goodwill and reputation, and will continue to

both damage Current and confuse the public unless enjoined by this court. Current has no

adequate remedy at law for this irreparable harm.

          98.   Facebook’s conduct as alleged herein constitutes vicarious unfair competition and

false designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).
                                                 17
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 18 of 30



          99.    Upon information and belief, Facebook’s conduct as alleged herein is willful

because Facebook has continued to allow the Calibra Defendants to use the Infringing Mark

despite receiving several cease-and-desist letters from Current and being aware of Current’s

rights to the CURRENT Marks.

          100.   Current is entitled to, among other relief, injunctive relief and an award of actual

damages, Facebook’s profits, enhanced damages and profits, reasonable attorneys’ fees, and

costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

together with prejudgment and post-judgment interest.

                                            COUNT SIX

                      VICARIOUS TRADEMARK INFRINGEMENT
                  AND UNFAIR COMPETITION UNDER COMMON LAW
                            (Against Defendant Facebook)

          101.   Current repeats and realleges each of the foregoing paragraphs as if fully set forth

herein.

          102.   As previously alleged, the Calibra Defendants, including Calibra and JLV, have

engaged in direct trademark infringement by infringing upon the CURRENT Marks through their

use of the Infringing Mark.

          103.   Calibra and JLV are both subsidiaries of, and are owned and controlled by,

Facebook.

          104.   Facebook exercised control over Calibra and JLV at all times, including, among

other things, in regard to the selection, use, and marketing of the Infringing Mark, the nature of

Calibra’s business, JLV’s holding of the Infringing Mark, and JLV’s providing Calibra with the

Infringing Mark for use in commerce.




                                                  18
         Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 19 of 30



       105.    Facebook’s actions have made it a co-participant in Calibra and JLV’s

infringement of the CURRENT Marks.

       106.    Facebook’s actions have caused and are likely to cause confusion, mistake, or

deception as to the affiliation, connection, or association of the Calibra Defendants with Current.

       107.    Further, the infringement of the CURRENT Marks is causing immediate and

irreparable harm and injury to Current, and to its goodwill and reputation, and will continue to

both damage Current and confuse the public unless enjoined by this court. Current has no

adequate remedy at law for this irreparable harm.

       108.    Facebook’s conduct as alleged herein constitutes vicarious trademark

infringement and unfair competition in violation of New York law or other applicable state

common law.

       109.    Upon information and belief, Facebook’s conduct as alleged herein is willful

because Facebook has continued to allow the Calibra Defendants to use the Infringing Mark

despite receiving several cease-and-desist letters from Current and being aware of Current’s

rights to the CURRENT Marks.

       110.    As a result of the Calibra Defendants’ unlawful conduct, Current has suffered and

is likely to continue to suffer damages, and Calibra Defendants have obtained profits and/or

unjust enrichment.

       111.    Unless the Calibra Defendants are permanently enjoined from their wrongful

conduct, Current will continue to suffer irreparable injury for which it has no adequate remedy at

law.




                                                19
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 20 of 30



          112.   Current is entitled to, among other relief, injunctive relief, an award of actual

damages, the Calibra Defendants’ profits, and enhanced damages and profits and, together with

prejudgment and post-judgment interest.

                                          COUNT SEVEN

                     CONTRIBUTORY TRADEMARK INFRINGEMENT
                         IN VIOLATION OF 15 U.S.C. § 1125(a)
                             (Against Defendant Character)

          113.   Current repeats and realleges each of the foregoing paragraphs as if fully set forth

herein.

          114.   As previously alleged, the Calibra Defendants have engaged in direct trademark

infringement by infringing upon the CURRENT Marks through their use of the Infringing Mark.

          115.   Upon information and belief, Character designed and took affirmative acts to

assist the Calibra Defendants in their respective direct and vicarious trademark infringement by

supplying the Calibra Defendants with the Infringing Mark.

          116.   At the time Character designed and supplied the Calibra Defendants with the

Infringing Mark, it knew or should have known that Current was using the CURRENT Marks

and providing financial services under the CURRENT Marks.

          117.   At the time Character designed and supplied the Calibra Defendants with the

Infringing Mark, it knew or should have known that the Calibra Defendants intended to provide

financial services under the Infringing Mark.

          118.   On information and belief, Character possesses the resources and design archive

to cross-reference designs and logos provided to prior clients yet declined to ensure that the

Infringing Mark did not conflict with prior designs or logos Character provided to its clients,

including the CURRENT Marks.


                                                   20
         Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 21 of 30



       119.    Given the foregoing and upon information and belief, Character continued to

supply the Calibra Defendants with the Infringing Mark despite having actual or constructive

knowledge that the Calibra Defendants’ use of the Infringing Mark would infringe on the

CURRENT Marks.

       120.    By supplying the Calibra Defendants with the Infringing Marks, Character

caused, enabled, and/or assisted the Calibra Defendants to infringe on the CURRENT Marks.

       121.    On information and belief, Character has taken no remedial actions to mitigate the

infringing conduct of the Calibra Defendants.

       122.    On information and belief, Character has taken actions to obscure its own

assistance in causing and enabling the infringing conduct, including removing posts on its

Internet website available at http://charactersf.com and from the LinkedIn account of its Creative

Director, Ben Pham, promoting its design services related to the Infringing Mark as provided to

the Calibra Defendants.

       123.    Character’s assisting and/or enabling the Calibra Defendants to infringe the

Current Marks is likely to cause confusion, mistake, or deception as to the affiliation, connection,

or association of the Calibra Defendants with Current.

       124.    Further, the infringement of the CURRENT Marks is causing immediate and

irreparable harm and injury to Current, and to its goodwill and reputation, and will continue to

both damage Current and confuse the public unless enjoined by this court. Current has no

adequate remedy at law for this irreparable harm.

       125.    Character’s conduct as alleged herein constitutes contributory trademark

infringement and unfair competition in violation of Section 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a).



                                                21
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 22 of 30



          126.   Current is entitled to, among other relief, injunctive relief and an award of actual

damages, Character’s profits, enhanced damages and profits, reasonable attorneys’ fees, and

costs of the action under Sections 34 and 35 of the Lanham Act, 15 U.S.C. §§ 1116, 1117,

together with prejudgment and post-judgment interest.

                                          COUNT EIGHT

                   CONTRIBUTORY FEDERAL UNFAIR COMPETITION
                        AND FALSE DESIGNATION OF ORIGIN
                            (Against Defendant Character)

          127.   Current repeats and realleges each of the foregoing paragraphs as if fully set forth

herein.

          128.   As previously alleged, the Calibra Defendants have engaged in direct unfair

competition and false designation of origin by infringing upon the CURRENT Marks through

their use of the Infringing Mark.

          129.   Character designed and supplied the Calibra Defendants with the Infringing Mark.

          130.   At the time Character designed and supplied the Calibra Defendants with the

Infringing Mark, it knew or should have known that Current was using the CURRENT Marks

and providing financial services under the CURRENT Marks.

          131.   At the time Character designed and supplied the Calibra Defendants with the

Infringing Mark, it knew or should have known that the Calibra Defendants intended to provide

financial services under the Infringing Mark.

          132.   Given the foregoing and on information and belief, Character continued to supply

the Calibra Defendants with the Infringing Mark despite having actual or constructive knowledge

that the Calibra Defendants’ use of the Infringing Mark would infringe on the CURRENT

Marks.


                                                  22
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 23 of 30



          133.   By supplying the Calibra Defendants with the Infringing Marks, Character

caused, enabled, and/or assisted the Calibra Defendants to infringe on the CURRENT Marks.

          134.   Character’s assisting and/or enabling the Calibra Defendants to infringe the

Current Marks is likely to cause confusion, mistake, or deception as to the affiliation, connection,

or association of the Calibra Defendants with Current.

          135.   Further, the infringement of the CURRENT Marks is causing immediate and

irreparable harm and injury to Current, and to its goodwill and reputation, and will continue to

both damage Current and confuse the public unless enjoined by this court. Current has no

adequate remedy at law for this irreparable harm.

          136.   Character’s conduct as alleged herein constitutes contributory unfair competition

and false designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a).

          137.   Current is entitled to, among other relief, injunctive relief and an award of actual

damages, and Character’s profits, together with prejudgment and post-judgment interest.

                                           COUNT NINE

 CONTRIBUTORY TRADEMARK INFRINGEMENT AND UNFAIR COMPETITION
                     UNDER COMMON LAW
                   (Against Defendant Character)

          138.   Current repeats and realleges each of the foregoing paragraphs as if fully set forth

herein.

          139.   As previously alleged, the Calibra Defendants have engaged in direct trademark

infringement and unfair competition by infringing upon the CURRENT Marks through their use

of the Infringing Mark.

          140.   Character designed and supplied the Calibra Defendants with the Infringing Mark.


                                                  23
          Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 24 of 30



         141.   At the time Character designed and supplied the Calibra Defendants with the

Infringing Mark, it knew or should have known that Current was using the CURRENT Marks

and providing financial services under the CURRENT Marks.

         142.   At the time Character designed and supplied the Calibra Defendants with the

Infringing Mark, it knew or should have known that the Calibra Defendants intended to provide

financial services under the Infringing Mark.

         143.   Given the foregoing and on information and belief, Character continued to supply

the Calibra Defendants with the Infringing Mark despite having actual or constructive knowledge

that the Calibra Defendants’ use of the Infringing Mark would infringe on the CURRENT

Marks.

         144.   By supplying the Calibra Defendants with the Infringing Marks, Character

caused, enabled, and/or assisted the Calibra Defendants to infringe on the CURRENT Marks.

         145.   Character’s assisting and/or enabling the Calibra Defendants to infringe the

Current Marks is likely to cause confusion, mistake, or deception as to the affiliation, connection,

or association of the Calibra Defendants with Current.

         146.   Further, the infringement of the CURRENT Marks is causing immediate and

irreparable harm and injury to Current, and to its goodwill and reputation, and will continue to

both damage Current and confuse the public unless enjoined by this court. Current has no

adequate remedy at law for this irreparable harm.

         147.   Character’s conduct as alleged herein constitutes contributory trademark

infringement and unfair competition in violation of New York law or other applicable state

common law.




                                                24
         Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 25 of 30



       148.    Current is entitled to, among other relief, injunctive relief and an award of actual

damages, and Character’s profits, together with prejudgment and post-judgment interest.

                                           COUNT TEN

        BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
                        (Against Defendant Character)

       149.    Current repeats and realleges the foregoing paragraphs as if fully set forth herein.

       150.    Upon information and belief, Current had either a direct contractual relationship

with Character, or was a third-party beneficiary under a contract between Character and another

party. The purpose of the contract was to design one or more marks that Current could use in

commerce to identify itself and its products and services. Current paid Character for its services.

       151.    At the time Character was engaged by Current and designed the CURRENT

Marks, Character knew that the purpose of its design work was to assist Current in creating a

brand identity by designing one or more marks that Current would use as trademarks in

commerce to identify itself and/or its products and services and allow Current to cultivate

consumer good will around that brand identity. Further, Character knew that Current was

offering financial services nationwide under the CURRENT Marks.

       152.    Any reasonable person in Character’s position would have understood that the

contract it had with Current included a promise not to reuse the CURRENT Marks for another

client, especially not one in the financial services market or any other related industry, as reusing

the CURRENT Marks would deprive Current of the fruits and benefits of the contract.

       153.    By reusing the CURRENT Marks when designing the Infringing Mark for the

Calibra Defendants, Character breached the covenant of good faith and fair dealing.

       154.    Character’s breach has damaged Current, including by impairing and damaging

the distinctiveness of the CURRENT Marks by causing the public to no longer associate the

                                                 25
           Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 26 of 30



CURRENT Marks exclusively with Current, and by damaging the reputation and goodwill

Current has developed in the CURRENT Marks.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff Current requests judgment against the Calibra Defendants as

follows:

       155.    That the Court render a final judgment in favor of Plaintiff Current and against the

Calibra Defendants on Counts One through Three of the complaint.

       156.    That the Calibra Defendants be adjudged to have infringed Current’s rights in and

to the CURRENT Marks;

       157.    That the Court render a final judgment declaring that Calibra Defendants have

willfully infringed Current’s rights in and to the CURRENT Marks;

       158.    That the Calibra Defendants be ordered to pay Current all damages Current has

sustained by virtue of the Calibra Defendants’ actions as alleged herein;

       159.    That, because of the exceptional nature of this case resulting from the Calibra

Defendants’ actions, that the Court award Current treble damages and its reasonable attorneys’

fees and costs, pursuant to 15 U.S.C. § 1117;

       160.    That Current be awarded punitive damages and attorneys’ fees as permitted by

applicable law;

       161.    That Current be awarded pre-judgment and post-judgment interest as permitted by

applicable law;

       162.    That, pursuant to 15 U.S.C. §1116 and the common law, Calibra Defendants and

their agents, employees, subsidiaries, licensees, successors, and assigns, and all other persons in

active concert, privity or participation with them, be preliminarily and permanently enjoined

                                                 26
         Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 27 of 30



from doing, abiding, causing or abetting any direct or indirect use of Current’s CURRENT

Marks, or any confusingly similar trademark or trade name, in any way, including in advertising,

promoting, or selling the Calibra Defendants’ goods and services;

       163.      That the Calibra Defendants be ordered to provide complete accountings for

equitable relief, including that the Calibra Defendants disgorge and return or pay its ill-gotten

gains and/or pay restitution, including the amount of monies that should have been paid if the

Calibra Defendants complied with their legal obligations, or as equity requires;

       164.      For such other and further relief in Current’s favor as the Court may deem just

and equitable.

       WHEREFORE, Plaintiff Current further requests judgment against Defendant Facebook

as follows:

       A.        That the Court render a final judgment in favor of Plaintiff Current and against

Facebook on Counts Four through Six of the complaint.

       B.        That Facebook be adjudged to have vicariously infringed Current’s rights in and

to the CURRENT Marks;

       C.        That the Court render a final judgment declaring that Calibra Defendants have

willfully infringed Current’s rights in and to the CURRENT Marks;

       D.        That Facebook be ordered to pay Current all damages Current has sustained by

virtue of Facebook’s and the Calibra Defendants’ actions as alleged herein;

       E.        That, because of the exceptional nature of this case resulting from Facebook’s

actions, that the Court award Current treble damages and its reasonable attorneys’ fees and costs,

pursuant to 15 U.S.C. § 1117;




                                                  27
            Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 28 of 30



       F.        That Current be awarded punitive damages and attorneys’ fees as permitted by

applicable law;

       G.        That Current be awarded pre-judgment and post-judgment interest as permitted by

applicable law;

       H.        That, pursuant to 15 U.S.C. §1116 and the common law, Facebook and its agents,

employees, subsidiaries, licensees, successors, and assigns, and all other persons in active

concert, privity or participation with them, be preliminarily and permanently enjoined from

doing, abiding, causing or abetting any direct or indirect use of Current’s CURRENT Marks, or

any confusingly similar trademark or trade name, in any way, including in advertising,

promoting, or selling Calibra Defendants’ goods and services;

       I.        That Facebook be ordered to provide complete accountings and for equitable

relief, including that Facebook disgorge and return or pay its ill-gotten gains and/or pay

restitution, including the amount of monies that should have been paid if Facebook complied

with their legal obligations, or as equity requires;

       J.        For such other and further relief in Current’s favor as the Court may deem just

and equitable.

       WHEREFORE, Plaintiff Current requests judgment against Defendant Character as

follows:

       A.        That the Court render a final judgment in favor of Plaintiff Current and against

Character on Counts Seven through Ten of the complaint.

       B.        That Character be adjudged to have contributorily infringed Current’s rights in

and to the CURRENT Marks;




                                                  28
            Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 29 of 30



       C.       That the Court render a final judgment declaring that Character has willfully

infringed Current’s rights in and to the CURRENT Marks;

       D.       That the Court render a final judgment declaring that Character breached the

covenant of good faith and fair dealing;

       E.       That Character be ordered to pay Current all damages Current has sustained by

virtue of Character’s actions as alleged herein;

       F.       That, because of the exceptional nature of this case resulting from Character’s

actions, that the Court award Current treble damages and its reasonable attorneys’ fees and costs,

pursuant to 15 U.S.C. § 1117;

       G.       That Current be awarded punitive damages and attorneys’ fees as permitted by

applicable law;

       H.       That Current be awarded pre-judgment and post-judgment interest as permitted by

applicable law;

       I.       That, pursuant to 15 U.S.C. §1116 and the common law, Character and its agents,

employees, subsidiaries, licensees, successors, and assigns, and all other persons in active

concert, privity or participation with them, be preliminarily and permanently enjoined from

doing, abiding, causing or abetting any direct or indirect use of Current’s CURRENT Marks, or

any confusingly similar trademark or trade name, in any way, including in advertising,

promoting, or selling Calibra Defendants’ goods and services;

       J.       That Character be ordered to provide complete accountings and for equitable

relief, including that Character disgorge and return or pay its ill-gotten gains and/or pay

restitution, including the amount of monies that should have been paid if Character complied

with their legal obligations, or as equity requires;



                                                   29
        Case 1:19-cv-09410-PKC Document 1 Filed 10/10/19 Page 30 of 30



       K.        For such other and further relief in Current’s favor as the Court may deem just

and equitable.

                                  DEMAND FOR JURY TRIAL

       Current demands a trial by jury of all issues triable by jury.




Dated: October 10, 2019                               Respectfully submitted,


                                                        /s/ Kandis M. Koustenis
                                                      Kandis M. Koustenis
                                                      PROTORAE LAW PLLC
                                                      1921 Gallows Road, Ninth Floor
                                                      Tysons, VA 22182
                                                      (703) 749-8507
                                                      (703) 942-6758 (fax)
                                                      kkoustenis@protoraelaw.com

                                                      Counsel for Plaintiff Finco Services, Inc.




                                                 30
